Citation Nr: 1823109	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for recurrent head injury residuals to include blunt head trauma residuals and traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for blunt head trauma residuals and depression.

In December 2005, the Board, in pertinent part, denied service connection for blunt head trauma residuals and depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court vacated the Board's decision and remanded the case to the Board for further development.

In June 2008, the Board again denied entitlement service connection for blunt head trauma residuals and depression.  The Veteran appealed the Board's decision to the Court, which vacated the Board's decision and remanded the case to the Board for further development in May 2010.

In February 2011 and October 2012, the Board remanded the case to the AOJ for further development.

In February 2013, the Board recharacterized the issues on appeal to "blunt head trauma residuals, to include TBI residuals" and "a psychiatric disorder, to include depression," and again denied entitlement to service connection for both claimed disabilities.  The Veteran again appealed the case to the Court, and in November 2014, the Court vacated and remanded the Board's decision.

In July 2015, the Board again recharacterized the issues in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim), and remanded the case to the AOJ for further development.

Most recently, in January 2017, the Board again remanded the case to the AOJ for further development in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  Specifically, the Board finds that a medical examination is warranted.

The case must be remanded again to the AOJ due to noncompliance with the remand directives articulated by the Board in July 2015.  The remand directives instructed the AOJ to schedule the Veteran for a VA TBI examination and a VA psychiatric examination to be conducted by the appropriate physician, selected in accordance with VBA Fast Letter 09-40 (October 14, 2009).  

Notably, in November 2014, the Court determined the previous VA examinations in February 2012 and November 2012 were inadequate due to the nature of the examiner's specialty as an internal medicine physician.  The Veteran was sent for VA TBI and VA psychiatric examinations November 2015 and April 2016.  However, the Board notes the examinations in November 2015 and April 2016 were conducted by the same doctor as the previous examinations performed in 2012.  As the Court has found this examiner was not qualified to conduct a mental disorders or TBI examination, the examinations are inadequate.  

Accordingly, the Board finds that VA examinations of record were not performed by an appropriate examiner as required under VBA Fast Letter 09-40 (October 14, 2009).  As the AOJ failed to follow the Board's remand directives, this claim must be remanded again to obtain VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31(c).

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records or private treatment records identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Then schedule the Veteran for a VA TBI examination for compensation purposes conducted by the appropriate physician, other than the physician who rendered all of the previous VA TBI examinations, and selected in accordance with VBA Fast Letter 09-40 (Oct. 14, 2009), in order to determine the nature and etiology of his claimed recurrent head injury residuals. All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified recurrent head injury residuals were initially manifested during active service; are related to the Veteran's reported in-service boxing; or otherwise originated during active service. 

In making this opinion, the examiner should explicitly state what consideration was given to the Veteran's competent statements that he was involved in boxing during service and experienced several knock-outs.  See Veteran's Affidavit dated November 29, 2010.

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

3.  Then schedule the Veteran for a VA psychiatric examination for compensation conducted by the appropriate physician, other than the physician who rendered all of the previous VA psychiatric examinations, and selected in accordance with VBA Fast Letter 09-40 (Oct. 14, 2009), in order to determine the nature and etiology of his acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified acquired psychiatric disorder was initially manifested during active service; is related to the Veteran's reported in-service boxing; or otherwise originated during active service. 

In making this opinion, the examiner should explicitly state what consideration was given to the Veteran's competent statements that he was involved in boxing during service and experienced several knock-outs.  See Veteran's Affidavit dated November 29, 2010.

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

4.  Then readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




